     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                  )   Case No. 20CV1818-MMA-MSB
                                                  )
10                         Plaintiff,             )
11                                                )   DECLARATION OF DOUGLAS M.
                                                  )   WADE IN SUPPORT OF JOINT
                           v.
12                                                )   MOTION TO CONTINUE PRETRIAL
                                                  )   PROCEEDINGS
13     CISSY STEELE AKA CISSY GERALD;             )
       DIABOLIC VIDEO PRODUCTIONS,                )   Date: To Be Determined
14     INC; BLACK ICE LTD; ZERO                   )   Time: To Be Determined
       TOLERANCE ENTERTAINMENT,                   )
15     INC.; THIRD DEGREE FILMS; AND              )   Dept.: 3D
16     ELEGANT ANGEL, INC.                        )   Judge: Hon. Michael M. Anello
                                                  )
17                                                )   Complaint Filed: September 15, 2020
                           Defendant.
                                                  )   Trial Date: NDS
18                                                )
                                                  )   [Related to Document No. 43]
19                                                )
20     __________________________________

21
           I, Douglas M. Wade, declare as follows:
22
           1. I am counsel of record for Defendant Cissy Steele in the above-entitled action.
23
           2. I have personal knowledge of all facts stated in this declaration, and if called to
24
     testify, I could and would testify competently thereto.
25
           3. My firm was retained by Defendant Cissy Steele after she was served with the
26
     summons and complaint in this matter.
27
           4. I caused Ms. Steele’s Answer to the Complaint to be filed December 21, 2020
28
                                                 1
00     DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF JOINT MOTION TO
                     CONTINUE PRETRIAL PROCEEDINGS
1    and have represented her continuously to this date.
2           5.   Plaintiff’s counsel has informed me that Ms. Steele is an unnamed co-
3    conspirator in Jane Doe Nos. 1-57 v. Peter Nygard, et al., 210-CV-201285 (SDNY-ER), and
4    that this and the *** matter are related cases.
5           7. Plaintiff’s counsel has also indicated their intent to use the discovery in this
6    case (and discovery in the other related cases) against Ms. Steele.
7           8. Plaintiff’s counsel has indicated that they are cooperating with the DOJ, that
8    the DOJ is monitoring this case, and that all filings and discovery may (or will) give rise
9    to a criminal inditement of Ms. Steele.
10          11. Ms. Steele needs to substitute in counsel with criminal experience to provide
11   effective representation of counsel in this matter. Ms. Steele has been advised that the
12   firm needs to withdraw as counsel. She has indicated that she has been in contact with a
13   possible substitute attorney, and a Motion to Withdraw as Counsel for Ms. Steele shall
14   be heard before Judge Anello on June 7, 2021 at 2:30 p.m.
15          12. A continuance of the Exchange Deadline, the ENE, and all other pending
16   pretrial proceeding deadlines of 60 days should be sufficient, and has been agreed to by
17   all counsel.
18
19   Dated: April 30, 2021                  LAW OFFICES OF DOUGLAS M. WADE
20
21                                          s/Douglas Wade__________________________
                                            Douglas M. Wade
22                                          Counsel for Defendant, Cissy Steele
23
24
25
26
27
28
                                                   2
00     DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF JOINT MOTION TO
                     CONTINUE PRETRIAL PROCEEDINGS
